Exhibit 10.1

SUBSCRIPTION AGREEMENT

June 28, 2007

Primus Telecommunications Group, Incorporated

7901 Jones Branch Drive, Suite 900

McLean, Virginia 22102

Ladies and Gentlemen:

The undersigned (the “Purchaser”) hereby confirms its agreement with you as
follows:

1. This Subscription Agreement (including all annexes and exhibits hereto, this
“Agreement”) is made as of the date set forth above between Primus
Telecommunications Group, Incorporated, a Delaware corporation (the “Company”),
and the Purchaser.

2. The Company has authorized the sale and issuance of 22,500,000 shares (the
“Shares”) of common stock, $0.01 par value per share (the “Common Stock”) of the
Company, for a purchase price of $0.915 per Share (the “Purchase Price”) to
Qualified Institutional Buyers (as defined in Rule 144A of the Securities Act of
1933, as amended (the “Securities Act”)) and to institutional “Accredited
Investors” (as defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D of the
Securities Act). The Shares will be represented by physical certificates.

3. The offering and sale of the Shares (the “Offering”) is being made pursuant
to (1) an effective “shelf” Registration Statement on Form S-3 filed with the
Securities and Exchange Commission (the “Commission”) on November 4, 2003 (File
No. 333-110241), as amended by Post-Effective Amendment No. 1 to Form S-3 by
Form S-1 filed with the Commission on June 4, 2007, and by Post-Effective
Amendment No. 2 by Form S-3 filed with the Commission on June 19, 2007, which
became effective on June 22, 2007 (the “Registration Statement”), (2) the base
prospectus filed with the Commission on June 27, 2007 pursuant to Rule 424(b)(3)
of the Securities Act (the “Base Prospectus”), (3) if applicable, certain “free
writing prospectus” (as that term is defined in Rule 405 of the Securities Act),
that have or will be filed with the Commission and delivered to the Purchaser on
or prior to the date hereof (an “Issuer Free Writing Prospectus”), (4) a
preliminary prospectus supplement to the Base Prospectus dated June 28, 2007
(together with the Base Prospectus, the “Statutory Prospectus”), and (5) a final
prospectus supplement (the “Prospectus Supplement” and together with the Base
Prospectus, the “Prospectus”) containing certain supplemental information
regarding the Shares and terms of the Offering that will be filed with the
Commission and delivered to the Purchaser (or made available to the Purchaser by
the filing by the Company of an electronic version thereof with the Commission)
along with the Company’s counterpart to this Agreement.

4. The Company and the Purchaser agree that the Purchaser will purchase from the
Company and the Company will issue and sell to the Purchaser the Shares set
forth below for the aggregate purchase price set forth below. The Shares shall
be purchased pursuant to the Terms and Conditions for Purchase of Shares
attached hereto as Annex I and incorporated herein by this reference as if fully
set forth herein. The Purchaser acknowledges that the Offering is not being
underwritten by the placement agent (the “Placement Agent”) named in the
Prospectus Supplement and that the minimum Offering amount is 21,857,924 Shares
for an aggregate purchase price of $20 million, unless such minimum Offering
amount is expressly waived by the Company.

5. The manner of settlement of the Shares purchased by the Purchaser shall be
physical certificates, registered in the Purchaser’s name and address as set
forth below or in the name requested by the Purchaser in the Purchaser
Questionnaire attached as Exhibit A to the Terms and Conditions for Purchase of
Shares attached hereto as Annex I, and released by StockTrans, Inc., the
Company’s transfer agent, (the “Transfer Agent”), to the Purchaser at the
Closing (as defined in Annex I).

 



--------------------------------------------------------------------------------

NO LATER THAN ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE
PURCHASER AND THE COMPANY, THE PURCHASER SHALL REMIT BY WIRE TRANSFER THE AMOUNT
OF FUNDS EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE SHARES BEING PURCHASED BY
THE PURCHASER TO THE FOLLOWING ACCOUNT:

JPMorgan Chase Bank, N.A.

ABA: 021000021

Account Number: 507897455

Account Name: Escrow Special Subscription Account

Ref: further credit to 304950521; Primus Telecommunications Escrow

Attention: Audrey Mohan

Telephone: (212) 623-6742

Fax: (212) 623-6168

IT IS THE PURCHASER’S RESPONSIBILITY TO MAKE THE NECESSARY WIRE TRANSFER IN A
TIMELY MANNER. IF THE PURCHASER DOES NOT DELIVER THE AGGREGATE PURCHASE PRICE
FOR THE SHARES, THE SHARES MAY NOT BE DELIVERED AT CLOSING TO THE PURCHASER OR
THE PURCHASER MAY BE EXCLUDED FROM THE CLOSING ALTOGETHER.

6. The Company represents and warrants to the Purchaser that:

 

  (a) it has full right, power and authority to enter into this Subscription and
to perform all of its obligations hereunder;

 

  (b) this Agreement has been duly authorized and executed by and constitutes a
valid and binding agreement of the Company enforceable in accordance with its
terms;

 

  (c) the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby do not conflict with or result in a breach of
(i) the Company’s certificate of incorporation or by-laws, or (ii) any material
agreement to which the Company is a party or by which any of its property or
assets is bound, and no further vote or authorization of the Company or any
third party or governmental authority is necessary to consummate the
transactions contemplated hereby;

 

  (d) the Shares have been duly authorized for sale and issuance, and when
issued and delivered by the Company against payment therefor pursuant to this
Agreement, will be validly issued, fully paid and nonassessable;

 

  (e) the Registration Statement (including the post-effective amendment
thereto), at the time it last became effective on June 22, 2007, on the date
hereof and on the Closing Date (as defined in Annex I), did not and will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, except as may be amended or supplemented by any Statutory Prospectus
or Prospectus;

 

  (f) on the date hereof and on the Closing Date, any Issuer Free Writing
Prospectus, together with the Statutory Prospectus, all considered together, did
not and will not contain any untrue statement of a material fact or omit a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading;

 

  (g) the Prospectus, at the time the Prospectus is issued and on the Closing
Date did not and will not contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in light of the circumstances under which they were made, not misleading; and

 



--------------------------------------------------------------------------------

  (h) the documents incorporated by reference in the Prospectus, when they
became effective or were filed with the Commission, as the case may be, as they
may have been amended or superseded by a subsequent filing with the Commission,
conformed in all material respects to the requirements of the Securities Act of
1933 or the Securities Exchange Act of 1934, as applicable, and the rules and
regulations of the Commission thereunder and none of such documents contained
any untrue statement of a material fact or omitted to state any material fact
required to be stated therein or necessary to make the statements therein not
misleading.

7. The Purchaser represents to the matters set forth in Annex I and that, except
as set forth below, (a) it has had no position, office or other material
relationship within the past three years with the Company or persons known to it
to be affiliates of the Company, (b) it has full right, power and authority to
enter into this Agreement and to perform its obligations hereunder, and this
Agreement has been duly authorized and executed by the Purchaser and represents
a valid and binding agreement of the Purchaser enforceable in accordance with
its terms, without conflict under any organizational document of the Purchaser,
or any agreement to which it is a party, or law, regulation or order, to which
the Purchaser is subject, (c) it is not a NASD member or an Associated Person
(as such term is defined under the NASD Membership and Registration Rules
Section 1011) as of the Closing, and (d) neither the Purchaser nor any group of
persons (whether identified in a public filing made with the Commission or
otherwise) of which the Purchaser is a part, prior to, in connection with or
following the Offering of the Shares, has acquired, beneficially owns or
obtained the right to acquire, 5% or more of the Common Stock (including, on an
as-converted, exercised or exchanged basis, securities convertible into or
exercisable or exchangeable for Common Stock) or the voting power of the
Company.

Exceptions: (If no exceptions, write “none.” If left blank, response will be
deemed to be “none.”)

 

        

8. The Purchaser represents that it has received the Statutory Prospectus, the
documents incorporated by reference therein, and any Issuer Free Writing
Prospectus (collectively, the “General Disclosure Package”), prior to or in
connection with the receipt of this Agreement along with the Company’s
counterpart to this Agreement.

9. No offer by the Purchaser to buy Shares will be accepted and no part of the
Purchase Price will be delivered to the Company until the Company has accepted
such offer by countersigning a copy of this Agreement, and any such offer may be
withdrawn or revoked, without obligation or commitment of any kind, at any time
prior to the Company (or the Placement Agent on behalf of the Company) sending
(orally, in writing, or by electronic mail) notice of its acceptance of such
offer. An indication of interest will involve no obligation or commitment of any
kind until this Agreement is accepted and countersigned by or on behalf of the
Company.

 

Number of Shares:

         

Purchase Price Per Share:

   $ 0.915

Aggregate Purchase Price

   $                    

 



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

   NAME OF PURCHASER By:       

Name:

Title:

Address:              

 

Agreed and Accepted

 

PRIMUS TELECOMMUNICATIONS GROUP, INCORPORATED

By:       

Name:

Title:



--------------------------------------------------------------------------------

ANNEX I

TERMS AND CONDITIONS FOR PURCHASE OF SHARES

1. Authorization and Sale of the Shares. Subject to the terms and conditions of
this Agreement and the Placement Agreement (as defined below), the Company has
authorized the sale of the Shares.

2. Agreement to Sell and Purchase the Shares; Placement Agent.

2.1 At the Closing (as defined in Section 3.1), the Company will sell to the
Purchaser, and the Purchaser will purchase from the Company, upon the terms and
conditions set forth herein, the number of Shares set forth in Section 9 on page
3 of the Agreement to which these Terms and Conditions for Purchase of Shares
are attached as Annex I (“Page 3”) for the aggregate purchase price set forth on
Page 3.

2.2 The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other purchasers (the “Other Purchasers”)
and expects to complete sales of Shares to them. The Purchaser and the Other
Purchasers are hereinafter sometimes collectively referred to as the
“Purchasers,” and this Agreement and the Subscription Agreements executed by the
Other Purchasers are hereinafter sometimes collectively referred to as the
“Agreements.”

2.3 The Purchaser acknowledges that the Company intends to pay CRT Capital Group
LLC (the “Placement Agent”) a placement fee (the “Placement Fee”) in respect of
the sale of Shares to the Purchaser and a financial advisory fee (the “Financial
Advisory Fee”).

2.4 The Company has entered into the Placement Agent Agreement, dated June 28,
2007 (the “Placement Agreement”), with the Placement Agent that contains certain
representations, warranties, covenants, and agreements of the Company to the
Placement Agent. A copy of the Placement Agreement is available upon request by
contacting the Placement Agent.

3. Closings and Delivery of the Shares and Funds.

3.1 Closing. The completion of the purchase and sale of the Shares (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agent, and of which the Purchasers will be
notified in advance by the Placement Agent, in accordance with Rule 15c6-1
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). At the Closing, (a) the Company shall cause the Transfer Agent to deliver
to the Purchaser the number of Shares set forth on Page 3 registered in the name
of the Purchaser or, if so indicated on the Purchaser Questionnaire attached
hereto as Exhibit A, in the name of a nominee designated by the Purchaser, and
(b) the aggregate purchase price for the Shares being purchased by the Purchaser
will be delivered by or on behalf of the Purchaser to the Company.

3.2 Conditions to Obligations.

(a) Conditions to the Company’s Obligations. The Company’s obligation to issue
and sell the Shares to the Purchaser shall be subject to: (i) the receipt by the
Company of not less than the minimum offering amount of the Shares being
purchased hereunder, as set forth in paragraph 4 on page 1 of the Agreement to
which these Terms and Conditions for Purchase of Shares are attached as Annex I
and (b) the accuracy of the representations and warranties made by the Purchaser
and the fulfillment of those undertakings of the Purchaser to be fulfilled prior
to the Closing Date.

(b) Conditions to the Purchaser’s Obligations. The Purchaser’s obligation to
purchase the Shares will be subject to the accuracy of the representations and
warranties made by the Company, and the fulfillment of those undertakings of the
Company to be fulfilled prior to the Closing Date as set forth in this Agreement
and to the further condition that the Placement Agent shall not have:
(a) terminated the Placement Agreement pursuant to the terms thereof or
(b) determined that the conditions to the obligations of the Placement Agent
pursuant to Section 7 of the Placement Agreement have not been satisfied. The



--------------------------------------------------------------------------------

Purchaser’s obligations are expressly not conditioned on the purchase by any or
all of the Other Purchasers of the Shares that they have agreed to purchase from
the Company.

3.3 Delivery of Funds. No later than one (1) business day after the execution of
this Agreement by the Purchaser and the Company, the Purchaser shall remit by
wire transfer the amount of funds equal to the aggregate purchase price for the
Shares being purchased by the Purchaser to the following account designated by
the Company and the Placement Agent pursuant to the terms of that certain Escrow
Agreement (the “Escrow Agreement”), dated as of June 28, 2007, by and among the
Company, the Placement Agent and JPMorgan Chase Bank, N.A. (the “Escrow Agent”):

JPMorgan Chase Bank, N.A.

ABA: 021000021

Account Number: 507897455

Account Name: Escrow Special Subscription Account

Ref: further credit to 304950521; Primus Telecommunications Escrow

Attention: Audrey Mohan

Telephone: (212) 623-6742

Fax: (212) 623-6168

Such funds shall be held in escrow by the Escrow Agent on behalf of the
Purchasers. On the date of Closing, upon the satisfaction, in the sole judgment
of the Placement Agent, of the conditions set forth in Section 3.2(b) hereof,
the Placement Agent and the Company shall jointly instruct the Escrow Agent to
deliver such funds to the Company; provided, that a portion of the escrowed
funds shall be withheld by the Placement Agent and applied to the Placement Fee,
the Financial Advisory Fee and the fee of the Escrow Agent provided for in the
Escrow Agreement. Other than as set forth above, the Placement Agent shall have
no rights in or to any of the escrowed funds.

The Purchaser hereby acknowledges that the Escrow Agent shall not be liable
under the Escrow Agreement or this Agreement, except for its own gross
negligence or willful misconduct.

3.4 Delivery of Shares. The manner of settlement of the Shares purchased by the
Purchaser shall be by delivery of physical certificates, registered in the
Purchaser’s name and address as set forth on the signature page of the Agreement
to which these Terms and Conditions for Purchase of Shares are attached as Annex
I or in the name requested by the Purchaser in the Purchaser Questionnaire
attached as Exhibit A to these Terms and Conditions for Purchase of Shares, and
released by the Transfer Agent to the Purchaser at the Closing.

4. Representations, Warranties and Covenants of the Purchaser.

4.1 The Purchaser represents and warrants to, and covenants with, the Company
that it is either (i) a Qualified Institutional Buyer (as defined in Rule 144A
of the Securities Act) or (ii) an institutional “Accredited Investor” (as
defined in Rule 501(a)(1), (2), (3) or (7) of Regulation D of the Securities
Act).

4.2 The Purchaser represents and warrants to, and covenants with, the Company
that (a) the Purchaser is knowledgeable, sophisticated and experienced in
making, and is qualified to make decisions with respect to, investments in
shares presenting an investment decision like that involved in the purchase of
the Shares, including investments in securities issued by the Company and
investments in comparable companies, and has requested, received, reviewed and
considered all information it deemed relevant in making an informed decision to
purchase the Shares; (b) the Purchaser is acquiring the number of Shares set
forth on the Page 3 in the ordinary course of its business and for its own
account; (c) the Purchaser will not, directly or indirectly, offer, sell,
pledge, transfer or otherwise dispose of (or solicit any offers to buy, purchase
or otherwise acquire or take a pledge of) any of the Shares except in compliance
with the Securities Act, applicable state securities laws and their prospective
rules and regulations promulgated thereunder; (d) the Purchaser has answered all
questions on Page 3 and the Purchaser Questionnaire for use in preparation of
the Prospectus Supplement and the answers thereto are true and correct as of the
date hereof and will be true and correct as of the Closing Date; (e) the
Purchaser, in connection with its decision to purchase the number of Shares set
forth on the Page 3, is relying only upon the General Disclosure Package, the
documents incorporated by reference therein and the representations and
warranties of the Company contained



--------------------------------------------------------------------------------

herein; and (f) the Purchaser, prior to or after giving effect to the
transactions contemplated hereby, will not, either individually or with a group
(as defined in Section 13(d)(3) of the Exchange Act), be the beneficial owner of
5% or more of the Company’s outstanding Common Stock. For purpose of this
Section 4.2 and the Agreement, “beneficially owns,” “beneficial ownership” or
any variation thereof shall be determined pursuant to Rule 13d-3 under the
Exchange Act.

4.3 The Purchaser acknowledges, represents and agrees that no action has been or
will be taken in any jurisdiction outside the United States by the Company or
the Placement Agent that would permit an offering of the Shares, or possession
or distribution of offering materials in connection with the issue of the Shares
in any jurisdiction outside the United States where action for that purpose is
required. Each Purchaser outside the United States will comply with all
applicable laws and regulations in each foreign jurisdiction in which it
purchases, offers, sells or delivers Shares or has in its possession or
distributes any offering material, in all cases at its own expense. The
Placement Agent is not authorized to make and have not made any representation
or use of any information in connection with the issue, placement, purchase and
sale of the Shares, except as set forth or incorporated by reference in the
Prospectus.

4.4 The Purchaser understands that nothing in this Agreement, the Prospectus or
any other materials presented to the Purchaser in connection with the purchase
and sale of the Shares constitutes legal, tax or investment advice. The
Purchaser has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of Shares.

4.5 The Purchaser represents, warrants and agrees that, since the earlier to
occur of (i) the date on which the Placement Agent first contacted such
Purchaser about the offering and sale of the Shares and (ii) the date of this
Agreement, it has not engaged in any transactions in the securities of the
Company (including, without limitation, any Short Sales (as defined below)
involving the Company’s securities). The Purchaser covenants that it will not
engage in any transactions in the securities of the Company (including Short
Sales) prior to the time that the transactions contemplated by this Agreement
are publicly disclosed. For purposes hereof, “Short Sales” include, without
limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act, whether or not against the box, and all
types of direct and indirect stock pledges, forward sales contracts, options,
puts, calls, short sales, swaps, “put equivalent positions” (as defined in Rule
16a-1(h) under the Exchange Act) and similar arrangements (including on a total
return basis), and sales and other transactions through non-US broker dealers or
foreign regulated brokers.

5. Survival of Representations, Warranties and Agreements; Third Party
Beneficiary. Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agent, all covenants, agreements, representations
and warranties made by the Company and the Purchaser herein will survive the
execution of this Agreement, the delivery to the Purchaser of the Shares being
purchased and the payment therefor. The Placement Agent shall be a third party
beneficiary with respect to representations, warranties and agreements of the
Purchaser in Section 4 hereof.

6. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed (a) if within the domestic United States,
by first-class registered or certified airmail, or nationally recognized
overnight express courier, postage prepaid, or by facsimile or (b) if delivered
from outside the United States, by International Federal Express or facsimile,
and will be deemed given (i) if delivered by first-class registered or certified
mail domestic, three business days after so mailed, (ii) if delivered by
nationally recognized overnight carrier, one business day after so mailed,
(iii) if delivered by International Federal Express, two business days after so
mailed and (iv) if delivered by facsimile, upon electric confirmation of
receipt, and will be delivered and addressed as follows:

(a) if to the Company, to:

Primus Telecommunications Group, Incorporated

7901 Jones Branch Drive, Suite 900

McLean, Virginia 22102

Attention: John DePodesta

Tel: 703-902-2827

Fax: 703-902-2814

 



--------------------------------------------------------------------------------

Email: jdepodesta@primustel.com

with a copy to:

Hogan & Hartson LLP

8300 Greensboro Drive

Suite 1100

McLean, Virginia 22102

Attention: Brian Lynch, Esq.

Tel: (703) 610-6165

Fax: (703) 610-6200

Email: bjlynch@hhlaw.com

(b) if to the Purchaser, at its address set forth on the signature page of the
Agreement to which these Terms and Conditions for Purchase of Shares are
attached as Annex I, or at such other address or addresses as may have been
furnished to the Company in writing.

7. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Purchaser and any third
party beneficiary.

8. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and will not be deemed to be part of
this Agreement.

9. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein will not in any way
be affected or impaired thereby.

10. Governing Law. This Agreement will be governed by, and construed in
accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

11. Counterparts. This Agreement may be executed in two or more counterparts,
each of which will constitute an original, but all of which, when taken
together, will constitute but one instrument, and will become effective when one
or more counterparts have been signed by each party hereto and delivered to the
other parties. The Company and the Purchaser acknowledge and agree that the
Company shall deliver its counterpart to the Purchaser along with the Prospectus
Supplement (or the filing by the Company of an electronic version thereof with
the Commission).

12. Confirmation of Sale. The Purchaser acknowledges and agrees that such
Purchaser’s receipt of the Company’s counterpart to this Agreement, together
with the Prospectus Supplement (or the filing by the Company of an electronic
version thereof with the Commission), shall constitute written confirmation of
the Company’s sale of Shares to such Purchaser.

13. Termination. In the event that the Placement Agreement is terminated by the
Placement Agent pursuant to the terms thereof, this Agreement shall terminate
without any further action on the part of the parties hereto.

14. Third Party Beneficiary. Except as expressly set forth in the second
sentence of Section 5 hereof, nothing in this Agreement shall create or be
deemed to create any rights in any person or entity not a party to this
Agreement.

15. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements and understandings, both oral and written, between the parties
with respect to the subject matter hereof and thereof.



--------------------------------------------------------------------------------

EXHIBIT A

PURCHASER QUESTIONNAIRE

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

1. The exact name that your Shares are to be registered in. You may use a
nominee name if appropriate:

 

2. The relationship between the Purchaser and the registered holder listed in
response to item 1 above:

 

3. The mailing address of the registered holder listed in response to item 1
above:

 

4. The Social Security Number or Tax Identification Number of the registered
holder listed in the response to item 1 above: